Case 3:19-cv-00561-MMH-JBT Document 17-1 Filed 08/07/19 Page 1 of 5 PagelD 123

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Settlement Agreement and Release (“Agreement”) is entered into this’! | day of
July, 2019, by and between ANTONIO GARCIA (“Plaintiff”) and G4S SECURE SOLUTIONS
(USA) Inc. (“G48”) (collectively, “Parties”).

WITNESSETH
WHEREAS, Plaintiff was employed by G4S as a Security Officer; and

WHEREAS, Plaintiff, on or about April 16, 2019, filed a lawsuit in the Circuit Court of
the Fourth Judicial Circuit in and for Duval County, Florida, Antonio Garcia v. G4S Secure
Solutions (USA) Inc., Case No. 16-201-CA-002822 (the “Lawsuit”), alleging G4S failed to pay
minimum wages and overtime wages under the Fair Labor Standards Act and unpaid wages
under Florida common law; and

WHEREAS, G45, on or about May 10, 2019, removed the Lawsuit to the United States
Middle District of Florida Jacksonville Division, Case No. 3:19-cv-00561-MMH-JBT; and

WHEREAS, G4S denies the allegations made in the Lawsuit and denies any and all
liability to Plaintiff; and

WHEREAS, Plaintiff has voluntarily agreed to completely resolve with G4S the
Lawsuit.

NOW, THEREFORE, in consideration of the payment of monies and in further
consideration of the promises, covenants, and releases hereinafter set forth, the receipt and
sufficiency of which is specifically acknowledged, the Parties hereby agree to address and
resolve this matter as follows:

1. Consideration. In consideration for the Release of Claims described in Paragraph
4 and all other terms of this Settlement Agreement and Release, G48 will issue payment in the
total amount of Five Thousand Two Hundred and Thirty Seven Dollars and Fifty Cents
($5,237.50), payable as follows: One Thousand Two Hundred and Thirty Seven Dollars and
Fifty Cents ($1,237.50) for unpaid minimum wages and overtime wages under the Fair Labor
Standards Act and Florida common law to Plaintiff, minus any deductions required by law, and
Four Thousand Dollars and Zero Cents ($4,000.00) to Wenzel Fenton Cabassa, P.A. G4S will
deliver checks in the amount set forth above to Plaintiff's counsel within thirty (30) business
days after (and only in the event that) all of the following conditions have occurred: (1) the
execution of this Agreement; and (2) the Court’s dismissal of the Lawsuit. For the avoidance of
doubt, in the event any of the foregoing conditions do not occur all of G48’s obligations under
this Agreement, including, but not limited to, any payment obligations herein, shall be null and
void.
Case 3:19-cv-00561-MMH-JBT Document 17-1 Filed 08/07/19 Page 2 of 5 PagelD 124

zi Other Payments. Plaintiff agrees and acknowledges that, other than as
specifically provided for in this Agreement, no additional payments are due from G4S or any
affiliate on any basis whatsoever.

3 Indemnification. Plaintiff agrees that he will pay and be fully responsible for, and
indemnify and hold Defendants harmless from any liability for any state, federal or local taxes
assessed by any governmental entity or taxing authority on account of the payment referenced in
Paragraph 1 of this Agreement. Plaintiff understands and agrees that G4S is not providing tax
nor legal advice, nor making representations regarding tax obligations or consequences, if any,
related to this Agreement. Plaintiff also understands he must complete an IRS Form W-9 and
return it to G4S’s counsel in order to receive the payment referenced in Paragraph | of this
Agreement.

4, Release of Claims. Plaintiff and G4S release and forever discharge each other, as
well as any of G4S’s operating units, franchisces, licensees, subsidiaries, parent companies,
holding companies, affiliates, owners, controlling entities, predecessors, successors, assigns,
benefit plans and programs, agents, attorneys, insurers, vendors, officers, directors, and
employees (“Releasees”) from any and all demands, claims, liabilities, agreements, damages,
losses, or expenses, attorneys’ fees, or costs of any nature whatsoever, whether known or
unknown (“Claims”), that they have, may have had, or may later claim to have had against each
other for unpaid wages and claims under the Fair Labor Standards Act or any other wage and
hour claim under federal, state, or local law.

a Covenant Not to Sue. Plaintiff agrees that he has not filed or raised any charges,
complaints, claims, lawsuits, grievances, arbitration demands or actions against any of the
Releasees with any federal, state, or local court or agency. Plaintiff agrees that, except to the
extent such right may not be waived by law, he will not commence any administrative or legal
action or lawsuit or otherwise assert any legal claim or claim in equity seeking relief for any

Claim released or waived by this Agreement.

 

6. Warranties and Representations. Plaintiff agrees that as of the date of this
Agreement, he has no claim, liability, damage, loss or expense of any nature whatsoever against
GAS or any of the other Releasees based on the protections provided by the Fair Labor Standards
Act, 29 U.S.C. § 213 et seq., or any other federal, state, or local wage and hour law.

2 Medicare and Medicaid Representation. Plaintiff agrees he is not, nor has he ever
been, a Medicare beneficiary and that he is not currently receiving Social Security Disability
benefits. Plaintiff further agrees he has not applied for Social Security Disability Benefits.
Plaintiff understands that the Medicare Secondary Payer Act (42 U.S.C. 1395y(b)) applies to any
personal injury settlement involving a Medicare beneficiary. As part of the Act, Plaintiff has an
obligation to verify entitlement and resolve conditional payment, and the Releasees have an
obligation to report. Plaintiff agrees Medicare has made no conditional payments for any medical
expense or prescription expense related to this dispute. As part of this settlement, Plaintiff agrees
to indemnify, defend and hold the Releasees harmless against and from any such Medicare
reimbursement claims. Plaintiff also agrees he is not, nor has he ever been, a Medicaid recipient.
Plaintiff further agrees Medicaid has not made any payment for any medical expense or

ais
Case 3:19-cv-00561-MMH-JBT Document 17-1 Filed 08/07/19 Page 3 of 5 PagelD 125

   
 

\nenne WA :
Case 3:19-cv-00561-MMH-JBT Document 17-1 Filed 08/07/19 Page 4 of 5 PagelD 126

WITNESSED: G4S SECURE SOLUTIONS (USA),
INC.:

7 of
kK { {o 4 RB, j } ’ ie —_
‘ ore o> ak n

Print: KADIAN BLANSON

 
Case 3:19-cv-00561-MMH-JBT Document 17-1 Filed 08/07/19 Page 5 of 5 PagelD 127

 

u§ Payroll Correction Review Form

(Failure to complete all requested information may result in a delay in processing any correction.)

 

 

Section 1. Employee Contact Information (Required)
Employee Name (Last, First, Middle Initial) Employee SSN (last four) Phone Number

 

 

Address Apt. No City State Postal Zip Code

 

 

 

 

 

 

 

Pay Period to
be Corrected
was reported / paid as follows:

Monday Wednesday Thursday Saturday
Date

Client Name /

Rate
Hours

Rate of

should have been reported / paid as follows:

Monday Tuesday Wednesday Thursday Saturday

Date

Client Name /

Rate
Hours

Rate of

for correction:

Employee

print)

Manager Name (please print) General / Project Manager Signature

 

 

Instructions

 

4 Enter all current contact information. If contact information is different than what appears on pay stub, fill out and attach a Form FM-010c to this form.
2. Enter the pay period beginning and ending dates that need to be corrected, Branch / Location, and the name of the Payroll contact person at that office.

Enter the calendar dates (MM/DD) in the spaces provided. On each row, enter the original data as it appears on the attendance record or pay stub for that
period. Hours should be entered in decimal form, (ex 8.0). If more than one shift was worked on the same day, affix a second form. All data must be
entered for the week, even those entries that were paid correctly and have no changes. Enter the sum of the hours for the week.

Enter the data as it should have been paid for that period. Enter information for the entire week, even correct entries. Sum up the hours for the entire week.
Provide a reason for the correction, (example - "Attendance Record not submitted on time" or "Pay stub does not reflect hours on Attendance Record")
Sign and date the form and keep a copy for your records. Obtain signatures from your immediate supervisor prior to submitting to your Payroll Contact.

3 Submit this form along with a copy of the paystub for the period in question and a FM-010c (if applicable) to the Payroll contact at your Branch / Location.

 

 

Section 3. For Internal (Branch) use Only

 

 

 

Date Received Received By Position Title Branch / Location
Date Correction Entered Employee Contacted Additional Notes

 

 

 

 

 

FM-128 (02/20/12) This document is proprietary to G4S Secure Solutions (USA) inc. Page of

 
